EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito on 4/29/2021.
The application has been amended as follows: 

1.  (Currently Amended)  A head-up display for irradiating display light of a display image projected by a display device to a transmission reflection part on a vehicle to allow a viewer to visually recognize a virtual image of the display image,
	wherein the display device includes a circuit substrate, 
wherein the circuit substrate includes: 
a heat dissipation plate arranged such that 
a light source arranged such that the light source overlap the heat dissipation plate in plan view,
wherein the heat dissipation plate includes a square heat dissipation plate in plan view,
wherein the light source includes a rectangular light source in plan view, 
wherein, in plan view, the square heat dissipation plate is arranged in such a manner that a corner of the square heat dissipation plate is rotated with respect to a corner of the light source,
wherein the square heat dissipation plate includes a first pair of diagonally opposite corners through which a first hypothetical straight line runs,
wherein the rectangular light source includes a second pair of diagonally opposite corners through which a second hypothetical straight line runs, and
wherein the corner of the heat dissipation plate is rotated with respect to the corner of the light source such that an angle between the first hypothetical straight line and the second hypothetical straight line is 45 degrees.

2.  (Cancelled)  

3.  (Cancelled)  

4.  (Currently Amended)  The head-up display according to claim 1
	wherein the circuit substrate has a quadrangular shape, and
	wherein the heat dissipation plate is arranged in such a manner that the corner of the heat dissipation plate is rotated by 45 degrees with respect to [[the]]a corner of the circuit substrate.

8.  (Cancelled)  

10.  (Currently Amended)  The head-up display according to claim 1, 
wherein the circuit substrate includes a second base member,
wherein the second base member includes an opening, and
wherein the heat dissipation plate is disposed in the opening of the second base member such that 


REASONS FOR ALLOWANCE
Claims 1, 4-7 and 9-10 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a head-up display for irradiating display light by a display device to a transmission reflection part on a vehicle to allow a viewer to visually recognize a virtual image, wherein the display device includes a circuit substrate with an embedded square heat dissipation plate overlapped by a light source, the corners of the light source and heat dissipation plate are rotated with respect to one another, the square heat dissipation palte includes a pair of diagonally opposite corners through which a first hypothetical straight line runs, the rectangular light source includes a second pair of diagonally opposite corners through which a second hypothetical straight line runs.
However, none of the cited prior art or any other discloses or inherently implies the corner of the heat dissipation plate is rotated with respect to the corner of the light source such that an angle between the first hypothetical straight line and the second hypothetical straight line is 45 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622